     Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 1 of 16 Pageid#: 22




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division

 UNITED STATES OF AMERICA,

          Plaintiff,

 v.                                                   Civil Action No. 3:20-cv-00031-GEC

 MILLER LAW GROUP, P.C., and
 LARRY L. MILLER,

          Defendants.


                                FIRST AMENDED COMPLAINT

         This is a civil action brought by Plaintiff, the United States of America, against Defendants

Miller Law Group, P.C. and Larry L. Miller to collect employment taxes from Miller Law Group,

P.C. and to enjoin both Defendants from continuing their practice of failing to withhold or pay to

the United States Treasury payroll taxes associated with the wages paid to Miller Law Group,

P.C.’s employees. Since the first quarter of 2017 until the present, Miller Law Group, P.C. has

failed to withhold, collect, and pay over to the United States the employment taxes that it has

deducted from its employees. The Defendants have failed to make these required tax payments,

despite disclosing in bankruptcy court records that it would be entitled to no less than $1.2 million

through its representation of debtors and other parties in over 580 bankruptcy cases from January

2017 to the present, and despite hiring new employees during the tax periods at issue. In support

of its complaint, the United States avers as follows:

//

//

//
  Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 2 of 16 Pageid#: 23




  I.    JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1340, and

1345, and 26 U.S.C. § 7402(a).

        2.     Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396 because Defendant

Miller Law Group, P.C. is located and has its principal place of business in this District, Defendant

Larry L. Miller resides in this District, the taxes accrued in this District, and because a substantial

part of the events and/or omissions giving rise to the claim for injunctive relief occurred in this

District.



 II.    PARTIES

        3.     Plaintiff is the United States of America (the “United States”).

        4.     Defendant Miller Law Group, P.C. (“Miller Law Group”), a Virginia stock

corporation, is a law firm specializing in personal bankruptcy, real estate, and family law with a

principal place of business located at 485 Hillsdale Drive, Jordan Building, Suite 341,

Charlottesville, Virginia 22901-5734.

        5.     Defendant Larry L. Miller (“Larry Miller” and collectively with Miller Law

Group, the “Defendants”) is the President of Miller Law Group and, upon information and belief,

resides in Charlottesville, Virginia.



III.    LEGAL FRAMEWORK

        6.     In order to conduct its business, Miller Law Group employs a staff of employees

and pays wages to its employees. Accordingly, Miller Law Group is required by law to:




                                            Page 2 of 16
     Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 3 of 16 Pageid#: 24




                a.     withhold its employees’ federal income and Federal Insurance

         Contributions Act (“FICA”) taxes, and pay over to the Internal Revenue Service (“IRS”)

         those withholdings, along with Miller Law Group’s own FICA and Federal Unemployment

         Tax Act (“FUTA”) taxes, see 26 U.S.C. §§ 3102, 3111, 3301, and 3402;

                b.     make periodic deposits of the withheld federal income, Social Security, and

         Medicare taxes, as well as its respective share of employment taxes, in an appropriate

         federal depository bank in accordance with applicable Treasury Regulations, see 26 U.S.C.

         §§ 6302 and 6157; and 26 C.F.R. § 31.6302-1; and

                c.     file with the IRS its Employer’s Quarterly Federal Tax Returns (Form 941)

         and annual Employer’s Federal Unemployment Tax Act Returns (Form 940), see 26 U.S.C.

         § 6011; 26 C.F.R. § 31.6011(a)-1; 26 C.F.R. § 31.6071(a)-1.1

         7.     Under Section 7501(a) of the Internal Revenue Code, the federal employment taxes

that Miller Law Group was required to withhold, collect, and pay over to the United States during

the taxable periods described below were deemed by operation of law to have been held in “a

special fund in trust for the United States,” and were not to be used for any other purposes,

including the business operations of Miller Law Group. See 26 U.S.C. § 7501(a).

//

//

//



1
  The Coronavirus, Aid, Relief and Economic Security Act (the “CARES Act”) allows employers
to defer the deposit and payment of the employer’s share of social security taxes. The deferral
applies to deposits and payments of the employer’s share of social security tax that would
otherwise be required to be made during the period beginning on March 27, 2020, and ending
December 31, 2020. (Section 2302 of the CARES Act calls this period the “payroll tax deferral
period.”) The United States is not seeking an injunction requiring Miller Law Group, P.C. to
deposit and pay the employer’s share of social security taxes during the payroll tax deferral period.
                                           Page 3 of 16
     Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 4 of 16 Pageid#: 25




IV.      FACTUAL BACKGROUND

         A.    Miller Law Group’s Obligations to Timely File Federal Employment Returns and
               Unemployment Returns.

         8.    Miller Law Group is required to file its federal employment returns (Form 941) and

unemployment returns (Form 940) “on or before the last day of the first calendar month following

the period for which it is made.” 26 C.F.R. § 31.6071(a)-1.

         B.    Miller Law Group’s Pyramiding of Federal Employment Taxes.

         9.    From the first quarter of 2017 through the present (the “Relevant Time Period”),

Miller Law Group has failed to comply with its federal employment and unemployment tax

obligations described in Paragraph 6, above, and has engaged in an activity known as

“pyramiding,” whereby a business repeatedly withholds taxes from its employees’ wages but fails

to remit those taxes to the IRS as mandated by law, resulting in an ever-increasing unpaid tax

liability.

         10.   For the tax types and tax periods set forth in the table on the next page, a delegate

of the Secretary of the Treasury made the following assessments against Miller Law Group, which

have the following balances due, after accounting for all costs, fees, accruals, payments, credits,

and abatements:

//

//

//

//




                                           Page 4 of 16
    Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 5 of 16 Pageid#: 26




      Type of         Tax            Date of              Tax             Unpaid Balance as of
    Tax/Penalty      Period         Assessment         Assessment           April 20, 20202
    WT – FICA      09/30/2017       12/25/2017         $27,990.80             $35,642.98
    (Form 941)
    WT – FICA      12/31/2017       04/09/2018         $26,354.20                 $10.96
    (Form 941)
    WT – FICA      03/31/2018       07/02/2018         $27,380.96               $9,229.91
    (Form 941)
    WT – FICA      06/30/2018       12/31/2018         $30,701.97               $42,136.84
    (Form 941)
    WT – FICA      09/30/2018       01/07/2019         $19,158.87               $26,140.56
    (Form 941)
    WT – FICA      12/31/2018       04/08/2019         $18,902.81               $25,064.07
    (Form 941)
    WT – FICA      03/31/2019       06/10/2019         $14,657.12               $17,118.25
    (Form 941)
    WT – FICA      06/30/2019       10/07/2019         $16,107.80               $18,276.24
    (Form 941)
    WT – FICA      09/30/2019       04/06/2020         $15,551.55               $16,893.36
    (Form 941)
    WT – FICA      12/31/2019       04/06/2020         $19,142.67               $19,211.42
    (Form 941)
      CAWR3        12/31/2015       12/11/2017         $14,820.00               $9,340.64

    WT – FUTA      12/31/2019       07/20/2020            $410.05                $420.71
    (Form 940)
                                                          Total:               $219,485.94


        11.    Despite notice and demand for payment of the assessments set forth in Paragraph

10, above, Defendant Miller Law Group has neglected or refused to make full payment of those

assessments to the United States.

        12.    As of April 20, 2020, Miller Law Group is indebted to the United States for unpaid

federal employment taxes and penalties in the amounts described in Paragraph 10, above, in the


2
 This amount is inclusive of interest and penalties as of that date. The United States seeks interest
and penalties accruing after that date as provided by law.
3
  “CAWR” refers to the combined annual report penalty, 26 U.S.C. § 6721. The CAWR penalty
is assessed by the IRS when there is a discrepancy between the Forms 941 filed with the IRS and
the Forms W-2 filed with the Social Security Administration.
                                           Page 5 of 16
    Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 6 of 16 Pageid#: 27




total amount of $219,485.94, plus statutory interest and penalties accruing until paid according to

law.

        C.     Miller Law Group’s Business Practices During its Pyramiding of Federal Taxes.

        13.    Despite its failure to pay federal employment taxes to the United States described

in Paragraphs 9 through 12, above, Miller Law Group maintained a robust bankruptcy practice and

has hired new employees while it has pyramided its employment tax liabilities.

        14.    Based on bankruptcy court records between the dates of January 1, 2017 and April

16, 2020, Miller Law Group has served as counsel in over 580 bankruptcy cases in the U.S.

Bankruptcy Courts for the Western and Eastern Districts of Virginia.

        15.    Based on bankruptcy court filings signed under the penalty of perjury, Miller Law

Group disclosed that it received attorney’s fees, or that it would be compensated through

distributions from bankruptcy trustees, in a number of bankruptcy cases filed under Chapters 7,

11, and 13 of the U.S. Bankruptcy Code.

        16.    Miller Law Group has received, or has applied to receive attorney’s fees through

distributions from bankruptcy trustees, no less than $1,270,000 in connection with its

representation of parties in over 580 bankruptcy cases filed between January 1, 2017 and April 16,

2020.

        17.    During the Relevant Time Period that it failed to pay employment taxes, Miller

Law Group also hired new employees. Miller Law Group’s website advertised that it hired at least

two new employees in 2019.4




4
  See MILLER LAW GROUP, P.C., Firm Bios, https://www.millerlawgrouppc.com/firmbios/support-
staff/angela-ringgold/, https://www.millerlawgrouppc.com/firmbios/support-staff/ebony-collick/
(last visited June 22, 2020) (advertising that Miller Law Group hired new employees in 2019).
                                           Page 6 of 16
 Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 7 of 16 Pageid#: 28




       D.      The IRS’s Efforts to Bring Miller Law Group into Compliance with Federal Law.

       18.     Despite collecting, or applying to collect, over $1.2 million dollars in attorney’s

fees in connection with its representation of parties in bankruptcy cases and continuing to hire new

employees, Miller Law Group has refused to become compliant with its employment tax deposit

and payment obligations.

       19.     For the past several years, the IRS has attempted to bring Miller Law Group into

compliance with its employment tax deposit and payment obligations. The IRS’s administrative

efforts have included:

               a.        making tax assessments against Miller Law Group for unpaid federal

       employment taxes and sending notices and demands for payment;

               b.        recording notices of federal tax liens against Miller Law Group with respect

       to those unpaid federal employment taxes;

               c.        levying upon Miller Law Group’s bank accounts;

               d.        visiting Miller Law Group and meeting in person with its principal, Larry

       L. Miller, on four (4) separate occasions to discuss the delinquent federal taxes owed;

               e.        talking to Miller Law Group’s principal, Larry L. Miller, fourteen (14) times

       over the phone between March 12, 2018 and December 11, 2019 concerning the delinquent

       federal taxes owed, and leaving nine (9) additional voicemails concerning the same;

               f.        sending on eight (8) separate occasions an IRS Letter 1058 that identified

       the delinquent federal taxes owed;

               g.        delivering an IRS Letter 903 and Notice 931 to Miller Law Group on June

       3, 2019, which placed Miller Law Group on notice that if it continued to fail to comply

       with its employment tax obligations, then the government would consider filing an action



                                             Page 7 of 16
  Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 8 of 16 Pageid#: 29




         for an injunction compelling Miller Law Group to pay its federal employment tax

         liabilities.

         20.      Despite these collection efforts by the IRS, Miller Law Group continues to incur

additional liabilities with each passing quarter and has not demonstrated a willingness to comply

with its obligations under the Internal Revenue Code. There is no evidence that Miller Law Group

will make the necessary effort to become compliant, absent a court order compelling it to do so.



                COUNT I: INJUNCTION PURSUANT TO 26 U.S.C. § 7402(A)
               AGAINST MILLER LAW GROUP, P.C. AND LARRY L. MILLER

         21.      The United States re-incorporates the allegations stated in Paragraphs 1 through 20,

above, as if fully set forth herein.

         22.      Under 26 U.S.C. § 7402(a), this Court may issue injunctions as may be necessary

or appropriate for the enforcement of the internal revenue laws.

         23.      Miller Law Group and Larry Miller have substantially interfered, and continue to

substantially interfere, with the internal revenue laws by persistently failing to: (a) comply with

Miller Law Group’s employment tax obligations as required by 26 U.S.C. §§ 3102, 3111, 3301,

and 3402; and (b) make employment tax deposits as required by 26 U.S.C. §§ 6302, 6157, and 26

C.F.R. §§ 31.6302-1, 31-6302(c)-1, 3.

         24.      The IRS has attempted to use administrative means to obtain Miller Law Group’s

compliance with its employment tax obligations and to collect unpaid employment taxes owed by

Miller Law Group. However, those administrative efforts have been unsuccessful.

         25.      Despite having been made aware of their tax obligations, Miller Law Group has

continued to disregard those obligations and has continued to accrue more unpaid employment tax

liabilities.

                                             Page 8 of 16
 Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 9 of 16 Pageid#: 30




       26.     A mandatory injunction by this Court ordering Defendants Miller Law Group and

Larry Miller to comply with Miller Law Group’s federal employment tax obligations is necessary

and appropriate for the enforcement of the internal revenue laws and to prevent future, continued

violations, as the Defendants continue to flout the federal tax laws and accrue additional unpaid

federal employment tax liabilities.

       27.     Absent court intervention, the United States lacks an adequate legal remedy to

prevent the Defendants Miller Law Group and Larry Miller from continuing to evade Miller Law

Group’s employment tax obligations. An injunction against Defendants Miller Law Group and

Larry Miller is appropriate and necessary to prevent them from continuing to interfere with the

internal revenue laws.

       28.     The United States has suffered, and is continuing to suffer, irreparable harm as a

result of Defendants Miller Law Group’s and Larry Miller’s continued violation of federal law,

including but not limited to:

               a.        the loss of tax revenue, including the loss of Miller Law Group’s

       employees’ FICA and income taxes for which the employees already have received credit;

               b.        the drain on limited IRS resources caused by Miller Law Group’s continued

       noncompliance with the law; and

               c.        the harm to the tax system as a whole by undermining public confidence in

       the federal tax system and encouraging widespread violation of the internal revenue laws.

       29.     The balance of the hardships tips in favor of the United States as the United States’

injuries outweigh the harm to Defendants Miller Law Group and Larry Miller if an injunction is

entered against them, as the Defendants will merely be compelled to comply with federal law by

making timely employment tax deposits.



                                            Page 9 of 16
 Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 10 of 16 Pageid#: 31




        30.    An injunction against Defendants Miller Law Group and Larry Miller would serve

the public interest. The efficacy of the federal tax system relies on employers to comply voluntarily

with federal tax laws, by collecting and remitting to the United States Treasury, in a timely manner,

all taxes due, without the need for the IRS to initiate enforcement actions. Miller Law Group’s

continued failure to pay employment taxes undermines this vital component of the federal tax

collection system. Additionally, by unlawfully using for Miller Law Group’s own business and

operating expenses the tax money that should be paid over to the United States Treasury, Miller

Law Group exacts an involuntary subsidy from the United States taxpaying public. An injunction

would end this inefficient and wasteful use of taxpayer money.

        31.    In the absence of an injunction, Defendants Miller Law Group and Larry Miller are

likely to continue to obstruct and interfere with the enforcement of the internal revenue laws to the

detriment of the United States.

        WHEREFORE, the United States respectfully requests that the Court:

        A.     Find that Defendants Miller Law Group and Larry Miller have engaged and are

engaging in conduct that interferes with the administration and enforcement of the internal revenue

laws;

        B.     Find that injunctive relief under 26 U.S.C. § 7402(a) and the Court’s inherent equity

powers is necessary and appropriate to prevent Defendants Miller Law Group and Larry Miller

from interfering with the enforcement of the internal revenue laws;

        C.     Enter an injunction, pursuant to 26 U.S.C. § 7402(a), Fed. R. Civ. P. 65, and the

Court’s inherent equity powers, ordering that:

               1.      Miller Law Group and Larry Miller shall cause Miller Law Group and any

        successor entity that they control, to withhold from each employee’s paycheck the amount



                                           Page 10 of 16
Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 11 of 16 Pageid#: 32




    of income tax and the employee portion of FICA and Medicare taxes required by law to be

    withheld and paid over;

           2.      Miller Law Group and Larry Miller shall cause Miller Law Group and any

    successor entity that they control to, timely deposit withheld income, FICA, and Medicare

    taxes in an appropriate federal depository bank in accordance with federal deposit

    regulations;

           3.      Miller Law Group and Larry Miller shall cause Miller Law Group and any

    successor entity that they control to, timely deposit FUTA taxes in an appropriate federal

    depository bank each quarter in accordance with federal deposit regulations;

           4.      Miller Law Group and Larry Miller shall cause Miller Law Group and any

    successor entity that they control to, sign and deliver to designated IRS revenue officer,

    Joseph Collins at 400 North 8th Street, Room 860, Box 64, Richmond, Virginia 23219-

    4838, or to such specific location as the IRS may deem appropriate, on the twentieth day

    of each month, an affidavit stating that the required federal income taxes, FICA and

    Medicare taxes, and FUTA taxes were fully and timely deposited for each pay period

    during the prior month;

           5.      Miller Law Group and Larry Miller shall cause Miller Law Group and any

    successor entity that they control to, timely file Form 941 employment tax returns and

    Form 940 unemployment tax returns that come due after the date of the injunction, and

    they shall provide a copy of each filed return to designated IRS revenue officer, Joseph

    Collins at 400 North 8th Street, Room 860, Box 64, Richmond, Virginia 23219-4838, or in

    such manner as the IRS deems appropriate, within five days of filing;




                                      Page 11 of 16
Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 12 of 16 Pageid#: 33




              6.    Miller Law Group and Larry Miller shall cause Miller Law Group and any

    successor entity that they control to, timely pay all required outstanding liabilities due on

    each return required to be filed under the Court’s injunction order;

              7.    Miller Law Group and Larry Miller are enjoined from paying other creditors

    of Miller Law Group or from transferring, disbursing, or assigning any money, property,

    or assets of Miller Law Group after the date of the injunction order until after such time as

    the required deposits described in Paragraphs C-1 and C-2, and any liabilities described in

    Paragraph C-6, have been paid in full, for any tax period ending after the injunction is

    issued;

              8.    Miller Law Group and Larry Miller are enjoined from assigning and/or

    transferring money or property to any other entity to have that entity pay the salaries or

    wages of Miller Law Group’s employees, except for a commercial payroll services

    provider approved in advance by counsel for the United States;

              9.    Miller Law Group shall permit a representative from the Internal Revenue

    Service to inspect its books and records periodically, with two business days’ notice of

    each inspection;

              10.   For the five-year period beginning on the date this injunction order is

    entered, Larry Miller shall notify, in writing, IRS revenue officer, Joseph Collins at 400

    North 8th Street, Room 860, Box 64, Richmond, Virginia 23219-4838, or to another

    specific person the IRS designates, if Larry Miller comes to form, incorporate, own, or

    work in a managerial capacity for another business entity, within five business days of such

    event. Regardless of such notification, the preceding Subparagraphs of this Paragraph C

    shall apply to any employer entity controlled by Larry Miller.



                                       Page 12 of 16
 Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 13 of 16 Pageid#: 34




       D.      Order that Miller Law Group and Larry Miller deliver to all of their current

employees a copy of the Court’s findings and injunction within 30 days of the date of the injunction

order; and, within 30 days of providing their current employees a copy of the Court’s findings and

injunction, Miller Law Group and Larry Miller shall file a declaration with the Court attesting to

their compliance with the requirement that they disseminated the Court’s findings and injunction

to all of the current employees of Miller Law Group;

       E.      Retain jurisdiction over this case to ensure compliance with this injunction,

including authorizing the United States to take post-judgment discovery to ensure compliance;

       F.      Order that, if Miller Law Group and/or Larry Miller violate any term of this

injunction, then counsel for the United States shall send the Defendants written notice of the

violation, and the Defendants shall have 10 days after notification is sent to cure the violation;

               1.      A “cure” for the violation includes making a late tax deposit and all accruals

       on such tax; paying delinquent tax shown on a return and all accruals on such tax; filing a

       delinquent tax return; and providing a delinquent notification to the designated IRS revenue

       officer, Joseph Collins at 400 North 8th Street, Room 860, Box 64, Richmond, Virginia

       23219-4838.

               2.      If counsel for the United States has sent the Defendants three separate

       written notifications for three separate violations, then counsel for the United States shall

       no longer be obligated to send written notification of a violation.

               3.      If any violation is not cured within ten days of notification or if, after the

       third notification followed by cures, the United States becomes aware of a new violation

       by Miller Law Group and/or Larry Miller, then the United States shall be entitled to file

       with this Court a motion for an Order to Show Cause why the Defendants should not be



                                           Page 13 of 16
 Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 14 of 16 Pageid#: 35




        held in contempt of this injunction and why Miller Law Group should not be ordered to

        cease doing business immediately and why Larry Miller should not be permanently

        enjoined from forming, incorporating, or owning another or a successor business entity and

        from working for any business in any capacity that includes any responsibility for

        withholding, accounting for, or paying over employment taxes or for filing employment

        tax returns.

        G.      Grant the United States such other and further relief as the Court deems just and

proper, including costs and attorneys’ fees.



                       COUNT II: COLLECT FEDERAL EMPLOYMENT TAXES
                                  OF MILLER LAW GROUP, P.C.

        32.     The United States re-incorporates the allegations stated in Paragraphs 1 through 20,

above, as if fully set forth herein.

        33.     A delegate of the Secretary of the Treasury made federal employment and

unemployment taxes (Forms 940 and 941) and related penalty assessments against Miller Law

Group for the periods provided in Paragraphs 9 through 12, above.

        34.     Notice and demand for the payment of the tax and penalty assessments described

in Paragraphs 9 through 12, above, were given to Miller Law Group.

        35.     Interest and statutory additions to tax have accrued, and will continue to accrue, on

the unpaid balance of the federal tax assessments described in Paragraphs 9 through 12, above.

        36.     Miller Law Group has failed to pay the full amounts of the assessments described

in Paragraphs 9 through 12, above, and there remains due and owing to the United States the sum

of $219,485.94 as of April 20, 2020, plus interest and statutory additions accruing after those dates

according to law.

                                           Page 14 of 16
 Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 15 of 16 Pageid#: 36




       WHEREFORE, the United States requests:

       H.      That the Court enter judgment in favor of the United States and against Defendant

Miller Law Group, for its delinquent employment tax liabilities for the taxable periods ending on

September 30, 2017, to December 31, 2019, and for the CAWR penalty, as set forth in Paragraphs

9 through 12, above, in the total amount of $219,485.94 as of April 20, 2020, together with all

with all interest and statutory additions that have accrued since that date and will continue to accrue

according to law.

       I.      Grant the United States such other and further relief as the Court deems just and

proper, including costs and attorneys’ fees.




DATED: July 8, 2020                                    Respectfully Submitted:

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General

                                                       /s/ Kieran O. Carter
                                                       Kieran O. Carter, VSB No. 81953
                                                       Alexander R. Kalyniuk, VSB No. 92325
                                                       Trial Attorneys, Tax Division
                                                       U.S. Department of Justice
                                                       Post Office Box 227, Ben Franklin Station
                                                       Washington, D.C. 20044
                                                       Telephone: (202) 616-3309
                                                       Facsimile: (202) 514-6866
                                                       E-Mail: Kieran.O.Carter@usdoj.gov
                                                       Alexander.R.Kalyniuk@usdoj.gov

                                                       Counsel for the United States of America




                                            Page 15 of 16
 Case 3:20-cv-00031-GEC Document 6 Filed 07/08/20 Page 16 of 16 Pageid#: 37




                                CERTIFICATE OF SERVICE

        I certify that on July 8, 2020, I electronically filed a the foregoing First Amended
Complaint with the Clerk of Court using the CM/ECF system, and that I further sent a copy of
the foregoing to the following parties:

       Miller Law Group, P.C.
       Registered Agent: Larry L. Miller
       485 Hillsdale Drive
       Jordan Building, Suite 341
       Charlottesville, VA 22901-5734

       Larry L. Miller
       1706 Jumpers Run
       Charlottesville, VA 22911


                                                     /s/ Kieran O. Carter
                                                     Kieran O. Carter, VSB No. 81953
                                                     Alexander R. Kalyniuk, VSB No. 92325
                                                     Trial Attorneys, Tax Division
                                                     U.S. Department of Justice
                                                     Post Office Box 227, Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     Telephone: (202) 616-3309
                                                     Facsimile: (202) 514-6866
                                                     E-Mail: Kieran.O.Carter@usdoj.gov
                                                     Alexander.R.Kalyniuk@usdoj.gov

                                                     Counsel for the United States of America




                                           Page 16 of 16
